18-23538-rdd           Doc 800     Filed 11/16/18 Entered 11/16/18 17:21:05                     Main Document
                                               Pg 1 of 20



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :
                                                               :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                               :       Case No. 18-23538 (RDD)
                                                               :
                             1
                  Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

          ORDER AUTHORIZING DEBTORS TO ESTABLISH PROCEDURES
        FOR REJECTION OF UNEXPIRED LEASES OF NONRESIDENTIAL REAL
        PROPERTY AND ABANDON PROPERTY IN CONNECTION THEREWITH

                   Upon the motion, dated October 15, 2018 (ECF No. 24) (the “Motion”)2 of Sears

Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105(a), 365, and

554(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 6006 of the Federal

Rules of Bankruptcy Procedure, and Rules 6006-1 and 6007-1 of the Local Bankruptcy Rules for

the Southern District of New York, for an order (i) authorizing the Debtors to establish

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800       Filed 11/16/18 Entered 11/16/18 17:21:05          Main Document
                                                  Pg 2 of 20



procedures for the rejection of unexpired leases of nonresidential real property of the Debtors

(collectively, the “Leases”) and the abandonment of certain property in connection therewith

(the “Rejection Procedures”), and (ii) granting related relief, all as more fully set forth in the

Motion; and the Court having jurisdiction to decide the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference

M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief sought in

the Motion having been provided in accordance with the Amended Case Management Order and

as set forth in the affidavits of service filed with respect thereto (ECF Nos. 58, 261), such notice

having been adequate and appropriate under the circumstances, and it appearing that no other or

further notice need be provided; and the Court having held a hearing on November 15, 2018 to

consider the relief requested in the Motion (the “Hearing”); and upon the Riecker Declaration,

filed contemporaneously with the Motion, the record of and representations made at the Hearing,

and upon all of the proceedings had before the Court; and the Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and it appearing that such relief is in the best interests of the Debtors, their estates, their

creditors, and all parties in interest; and after due deliberation and sufficient cause appearing

therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.          The Motion is granted to the extent set forth herein.

                   2.          The Debtors are authorized, but not directed, to reject Leases effective as

 of (unless otherwise ordered by the Court) the later of (i) service and filing of the Rejection




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800      Filed 11/16/18 Entered 11/16/18 17:21:05     Main Document
                                                 Pg 3 of 20



 Notice and (ii) the date the Debtors have surrendered the leased premises to the landlord, other

 applicable lease counterparty, or designee (the “Landlord”) via the delivery of the keys, key

 codes, and alarm codes to the premises, as applicable, to the Landlord, or, if not delivering such

 keys or codes, providing notice that the Landlord may re-let the premises (the “Rejection

 Date”), and the Debtors may abandon assets in accordance with the Rejection Procedures

 attached hereto as Exhibit 1, which are approved and incorporated by reference in their entirety.

                   3.          Notwithstanding anything to the contrary herein or in the Rejection

 Procedures, the Debtors shall notify counsel to the Creditors’ Committee and the DIP ABL

 Agent prior to filing a Rejection Notice, or as soon as reasonably practicable thereafter, but in

 any case no later than two (2) days after filing such Rejection Notice, which notice shall include

 (i) any valuation analysis completed with respect to the Lease(s) including on the applicable

 Rejection Notice and (ii) a good faith estimate of the potential damages arising from the

 rejection of such Lease(s).

                   4.          Pursuant to section 554(a) of the Bankruptcy Code, the Debtors are

 authorized, but not directed, in their sole discretion, to abandon any assets at the leased

 premises, free and clear of any interests of any party subject to notice of such abandonment

 being given in accordance with the Rejection Procedures; provided that the Debtors shall

 remove any hazardous or toxic materials (as such terms are defined in any applicable federal,

 state or local law, rule, regulation, or ordinance) from the leased premises prior to the Rejection

 Date; provided further that, if the Debtors are abandoning assets which may contain personal or

 confidential or personally identifying information about the Debtors’ employees or customers

 (the “Confidential Information”), the Debtors shall remove the Confidential Information from

 such items of assets before such abandonment, and retain such Confidential Information until




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800      Filed 11/16/18 Entered 11/16/18 17:21:05          Main Document
                                                 Pg 4 of 20



 further order of the Court. Any Landlord or other designee shall be free, notwithstanding the

 automatic stay, to dispose of any abandoned property without notice or liability to any party

 (including any third parties) and without further notice or order of the Court, and the applicable

 Landlord’s rights, if any, to file a claim for the costs of disposal of such property are fully

 reserved, as are the rights of any party in interest to object to such claims. Any personal

 property of the Debtors remaining at the leased premises after the Rejection Date shall be

 deemed abandoned as of the Rejection Date. Landlords shall not be liable to the Debtors or any

 third parties for the disposition of any and all such property remaining on the premises after the

 Rejection Date.

                   5.          The deadline to file a proof of claim to assert any damage claim

 arising from the rejection of a Lease shall be the later of (i) the deadline to file general

 unsecured proofs of claim fixed by the Court, and (ii) thirty (30) days after the entry of the

 Rejection Order.

                   6.          Notwithstanding anything in the Motion or this Order to the contrary, any

 payment made or action taken by any of the Debtors pursuant to the authority granted herein, as

 well as the exercise of any and all other rights and authorizations granted or approved

 hereunder, shall be subject in all respects to, as applicable: (i) the orders approving the Debtors’

 use of cash collateral and/or post-petition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”), (ii) the other documentation governing the Debtors’ use of cash collateral

 and postpetition financing facilities, and (iii) the Approved Budget (as defined in the DIP

 Orders).




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800      Filed 11/16/18 Entered 11/16/18 17:21:05         Main Document
                                                 Pg 5 of 20



                   7.          To the extent there is any inconsistency between the terms of any of the

 DIP Orders and this Order, the terms of the DIP Order (or DIP Orders, as applicable) shall

 control.

                   8.          Nothing contained in the Motion or this Order or any payment made

 pursuant to the authority granted by this Order is intended to be or shall be construed as (i) an

 admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’ or

 any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

 claim against the Debtors; (iii) a waiver of any claims or causes of action that may exist against

 any creditor or interest holder; or (iv) an approval, assumption, or adoption, of any agreement,

 contract, lease, program, or policy between the Debtors and any third party under section 365 of

 the Bankruptcy Code. Further, nothing in this Order is intended to be or shall be construed as a

 waiver of any claims or causes of action that may exist against any of the Debtors arising from

 the rejection of the Leases or otherwise.

                   9.          Nothing in this Order or the Rejection Procedures shall be deemed to

 authorize or shall be argued to permit the Debtors, their agents or advisors to take any action in

 connection with an unexpired master lease of nonresidential real property to which a Debtor is a

 party (each such lease, a “Master Lease”) or other relief granted in this Order that is not in

 compliance with, or that would result in a default or breach under, such Master Lease, without

 either (a) an amendment to or waiver under such Master Lease, in accordance with its terms and

 all consents required for such amendment or waiver under such Master Lease or (b) the entry of

 a further order of the Court, in either case, permitting such action; provided that if the Debtors

 include any property subject to a Master Lease on a Rejection Notice and the Debtors or any

 other party seek to sever a Master Lease applicable to such property, such relief shall be sought




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800        Filed 11/16/18 Entered 11/16/18 17:21:05            Main Document
                                                  Pg 6 of 20



 by expressly stating that such party is seeking to sever such Master Lease and describing with

 particularity the Master Lease and any non-Debtor counterparty to that Master Lease will have

 fourteen (14) calendar days to file and serve an objection to such rejection; provided further that

 all rights, remedies, and positions of all parties to any Master Leases are preserved.

                   10.         Notwithstanding entry of this Order, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim held by any party.

                   11.         The Debtors are authorized to take all action necessary to effectuate the

 relief granted in this Order.

                   12.         The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: November 16, 2018
       White Plains, New York
                                                      /s/Robert D. Drain
                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05   Main Document
                                             Pg 7 of 20



                                            Exhibit 1

                                       Rejection Procedures




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800     Filed 11/16/18 Entered 11/16/18 17:21:05                    Main Document
                                               Pg 8 of 20



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :
                                                               :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                               :       Case No. 18-23538 (RDD)
                                                               :
                             3
                  Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

                                      REJECTION PROCEDURES

        1.      Rejection Notice. The Debtors will file with the Court and serve on the Rejection
Notice Parties (as hereinafter defined) a notice (the “Rejection Notice”), substantially in the
form attached hereto as Schedule A, to reject the identified unexpired lease(s) and/or sublease(s)
pursuant to section 365 of the Bankruptcy Code, which Rejection Notice shall set forth, among
other things: (i) the unexpired lease(s) and/or sublease(s) to be rejected; (ii) the names and
addresses of the counterparties to such unexpired lease(s) and/or sublease(s); (iii) the proposed
effective date of the rejection for each such unexpired lease(s) and/or sublease(s) (the “Rejection
Date”); (iv) whether or not the Debtors intend to abandon any property at the leased premises (as
described further in item #2, below) and a description of the same; and (v) the deadlines and
procedures for filing objections to the Rejection Notice (as set forth below). The Rejection
Notice shall include the proposed order approving rejection of the unexpired lease(s) and/or
sublease(s) (the “Rejection Order”).

       2.     Abandonment. The Debtors will specify in the Rejection Notice whether they
intend to abandon any personal property, including inventory, furniture, fixtures, equipment,
and/or other material at the leased premises as of the Rejection Date. Absent a timely objection,

3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05         Main Document
                                             Pg 9 of 20



any such property of the Debtors remaining after the Rejection Date shall be deemed abandoned
to the landlord, other applicable lease counterparty, or designee (the “Landlord”) without further
notice or order of the Court, free and clear of all liens, claims, interests, or other encumbrances;
provided that the Debtors shall remove any hazardous or toxic materials (as such terms are
defined in any applicable federal, state, or local law, rule, regulation or ordinance) from the
leased premises prior to the Rejection Date. Any Landlord shall be free to dispose of any
abandoned property without notice or liability to any party, and the Landlord’s rights, if any, to
file a claim for the costs of disposal of such property are fully reserved, as are the rights of any
party in interest to object to such claims.

With respect to any personal property that is leased to the Debtors by a third party or owned by a
third party, such third party shall contact the Debtors and remove or cause to be removed such
personal property from the leased premises prior to the Rejection Date. For the avoidance of
doubt, if any such personal property remains on the leased premises after the Rejection Date, the
Landlord may dispose of any and all such property as set forth above.

         3.     Service of the Rejection Notice. The Debtors will cause the Rejection Notice to
be served by overnight mail or email upon (i) the unexpired lease or sublease counterparties
affected by the Rejection Notice, and their counsel, if known; (ii) any party known to assert an
ownership interest in, or that has filed a UCC-1 statement against, personal property located at
the applicable leased premises including any personal property proposed to be abandoned;
(iii) any party known to assert a lien on any real property subject to the Lease; (iv) all parties
who may have an interest in any personal property at the applicable leased premises; (v) the
Office of the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New York, New
York 10014 (Attn: Paul Schwartzberg, Esq. and Richard Morrissey, Esq.); (vi) counsel for the
DIP ABL Agent, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, New
York, 10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and George R. Howard, Esq.);
and (vii) counsel for any statutory committee appointed in these chapter 11 cases (collectively,
the “Rejection Notice Parties”).

       4.      Objection Procedures. Parties objecting to a proposed rejection or abandonment
must file and serve a written objection (an “Objection”) so that the Objection is filed with the
Court and is actually received by (i) the Debtors c/o Sears Holdings Corporation, 3333 Beverly
Road, Hoffman Estates, Illinois 60179, (ii) the attorneys for the Debtors, Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Ray C. Schrock, P.C.,
Jacqueline Marcus, Esq., Garrett A. Fail, Esq., and Sunny Singh, Esq.); and (iii) the Rejection
Notice Parties, no later than ten (10) calendar days after the date the Debtors file and serve the
relevant Rejection Notice (the “Rejection Objection Deadline”). Each Objection must state
with specificity the legal and factual grounds for objection to the proposed rejection or
abandonment.

        5.     Event of No Objection. If no Objection is filed and served by the Rejection
Objection Deadline, the Debtors shall submit the proposed Rejection Order to the Court after the
Rejection Objection Deadline and the Court may enter such order without a hearing. The
Rejection Order shall set forth the applicable Rejection Date, which shall be the later of
(i) service and filing of the Rejection Notice and (ii) the date (unless otherwise ordered by the
Court) the Debtors have surrendered the leased premises to the Landlord via the delivery of the



WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05        Main Document
                                             Pg 10 of 20



keys, key codes, and alarm codes to the premises, as applicable, to the applicable lease
counterparty, or, if not delivering such keys or codes, providing notice that the landlord may re-
let the premises. The deadline to file a proof of claim to assert any damage claim arising from
the rejection of a Lease shall be the later of (i) the deadline to file general unsecured proofs of
claim (the “Bar Date”) fixed by the Court; and (ii) thirty (30) days after the entry of the
Rejection Order.

        6.     Unresolved Objections. If an Objection is timely filed and not withdrawn or
resolved (an “Unresolved Objection”), the Debtors shall file a notice for a hearing for the Court
to consider the Unresolved Objection at the next scheduled omnibus hearing after the Rejection
Objection Deadline, unless the Debtors and objecting party agree to a different hearing date and
subject to the Court’s schedule. If the Unresolved Objection is overruled or withdrawn, the
effective date of rejection shall be the (i) the Rejection Date; (ii) such other date to which the
Debtors and the counterparty to the Unresolved Objection have agreed; or (iii) such other date as
determined by the Court. If an Objection is filed for fewer than all of the Leases included on the
Rejection Notice, the Debtors may proceed with submitting a proposed Rejection Order in
accordance with the above procedures for the remaining Leases on the Rejection Notice.

       7.     Treatment of Security Deposits. If the Debtors have deposited funds with a lease
counterparty as a security deposit such counterparty may not set off or otherwise use such
deposit without the prior authorization of this Court or consent of the Debtors.




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05   Main Document
                                             Pg 11 of 20



                                            Schedule A

                                         Rejection Notice




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800     Filed 11/16/18 Entered 11/16/18 17:21:05 Main Document
                                               Objection
                                               Pg 12 of Deadline:
                                                         20       ______, 2018 at 4:00 p.m. (Eastern Time)




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :
                                                               :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                               :       Case No. 18-23538 (RDD)
                                                               :
                             1
                  Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

                     NOTICE OF REJECTION OF CERTAIN
            UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH

               PLEASE TAKE NOTICE that, on October 15, 2018 (the “Commencement
Date”), Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession
in the above-captioned chapter 11 cases (collectively, the “Debtors”), each commenced with the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) a voluntary case under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).

               PLEASE TAKE FURTHER NOTICE that, on [____], 2018, the Bankruptcy
Court entered an order granting certain expedited procedures for the rejection of the Debtors’
unexpired real property leases and the abandonment of the Debtors’ property located at such
leased premises (ECF No. [___]) (the “Rejection Procedures Order”). An electronic copy of
the Rejection Procedures Order can found at https://restructuring.primeclerk.com/sears.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05          Main Document
                                             Pg 13 of 20



                PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection
Procedures Order, the Debtors hereby give notice of their intent to reject the lease(s) set forth on
Annex A attached hereto (each, a “Lease,” and together, the “Leases”), effective as of (unless
otherwise ordered by the Court) the later of (i) service and filing of the Rejection Notice and
(ii) the date the Debtors have surrendered the leased premises via the delivery of the keys, key
codes, and alarm codes to the premises, as applicable, to the Landlord, or, if not delivering such
keys or codes, providing notice that the landlord may re-let the premises, as such estimated dates
are set forth on Annex A (the “Rejection Date”).

               PLEASE TAKE FURTHER NOTICE that any personal property including
inventory, furniture, fixtures, equipment or other materials remaining at the premises subject to
the Leases as of the Rejection Date shall be deemed abandoned by the Debtors to the applicable
Landlord.

                PLEASE TAKE FURTHER NOTICE that with respect to any personal property
that is leased to the Debtors by a third party or owned by a third party, such third party shall
contact the Debtors and remove or cause to be removed such personal property from the leased
premises prior to the Rejection Date. If any such personal property remains on the leased
premises after the Rejection Date, the Landlord may dispose of any and all such property as set
forth above and without notice or liability to the Debtors or any third party.

                PLEASE TAKE FURTHER NOTICE that, any party wishing to object to the
Debtors’ proposed rejection of a Lease or abandonment of personal property remaining on the
leased premises, must file with the Bankruptcy Court and serve a written objection setting forth
the legal and factual bases for such objection (an “Objection”) so that it is actually filed with the
Bankruptcy Court and served on the following parties no later than ten (10) calendar days after
the date of filing and service of this Rejection Notice (the “Rejection Objection Deadline”):
(i) the Debtors c/o Sears Holdings Corporation, 3333 Beverly Road, Hoffman Estates, Illinois
60179; (ii) the attorneys for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153 (Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Esq., Garrett A. Fail,
Esq., and Sunny Singh, Esq.); (iii) the applicable counterparty to the Lease that is the subject of
the Objection; (iv) the Office of the United States Trustee for Region 2, 201 Varick Street, Suite
1006, New York, New York 10014 (Attn: Paul Schwartzberg, Esq. and Richard Morrissey,
Esq.); (v) counsel for the DIP ABL Agent, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times
Square, New York, New York, 10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and
George R. Howard, Esq.); and (vi) counsel for any statutory committee appointed in these
chapter 11 cases.

              PLEASE TAKE FURTHER NOTICE that if no Objection is filed and served in
compliance with the foregoing, the Debtors may submit to the Bankruptcy Court after the
Rejection Objection Deadline a proposed order approving the rejection of the Leases (each such
order, a “Rejection Order”), substantially in the form attached hereto as Annex B, and the
Bankruptcy Court may enter such order without a hearing.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection
Procedures Order, if no Objection is properly filed and served in compliance with the foregoing,
the rejection of each Lease shall become effective as of the Rejection Date. The deadline to file




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05       Main Document
                                             Pg 14 of 20



a proof of claim to assert any damage claim arising from the rejection of a Lease shall be the
later of (i) the deadline to file general unsecured proofs of claim (the “Bar Date”) fixed by the
Court; and (ii) thirty (30) days after the entry of the Rejection Order.

                PLEASE TAKE FURTHER NOTICE that, if an Objection is properly filed and
served in compliance with the foregoing, a hearing will be scheduled to consider the Objection.
If the Objection is overruled or withdrawn, the effective date of rejection shall be the
(i) Rejection Date; (ii) such other date to which the Debtors and the counterparty to the
Unresolved Objection have agreed; or (iii) such other date as determined by the Court. If an
Objection is filed for fewer than all of the Leases included on the Rejection Notice, the Debtors
may proceed with submitting a proposed Rejection Order in accordance with the above
procedures for the remaining Leases on the Rejection Notice.

                PLEASE TAKE FURTHER NOTICE that a copy of all pleadings filed in these
chapter 11 cases, including the motion (ECF No. 24) that sought the relief granted in the
Rejection Procedures Order, is available for free at https://restructuring.primeclerk.com/sears or
for a fee via PACER at https://ecf.nysb.uscourts.gov.

Dated: _____________, 2018
       New York, New York
                                             _________________________________
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Jacqueline Marcus
                                             Garrett A. Fail
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




WEIL:\96769050\12\73217.0004
   18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05 Main Document
                                                Objection
                                                Pg 15 of Deadline:
                                                          20       ______, 2018 at 4:00 p.m. (Eastern Time)




                                                   Annex A

                                       Form List of Rejected Leases


STORE      LANDLORD OR              DEBTOR-              REAL              ESTIMATED          PROPERTY TO
  ID      COUNTERPARTY              TENANT             PROPERTY            REJECTION               BE
              NAME                                       LEASE                DATE             ABANDONED
                                                        ADDRESS




   WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800   Filed 11/16/18 Entered 11/16/18 17:21:05 Main Document
                                             Objection
                                             Pg 16 of Deadline:
                                                       20       ______, 2018 at 4:00 p.m. (Eastern Time)




                                                Annex B

                                           Rejection Order




WEIL:\96769050\12\73217.0004
18-23538-rdd           Doc 800     Filed 11/16/18 Entered 11/16/18 17:21:05                     Main Document
                                               Pg 17 of 20



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :
                                                               :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                               :       Case No. 18-23538 (RDD)
                                                               :
                             1
                  Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

                      ORDER APPROVING THE REJECTION
           OF UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH

                   Pursuant to and in accordance with the Order Authorizing Debtors to Establish

Procedures for Rejection of Unexpired Leases of Nonresidential Real Property and Abandon

Property in Connection Therewith (ECF No. [___]) (the “Rejection Procedures Order”)2

entered in the above-captioned chapter 11 cases of Sears Holdings Corporation and its debtor

affiliates (collectively, the “Debtors”); and the Debtors having properly filed with this Court and

served on the Rejection Notice Parties a notice (the “Rejection Notice”) of their intent to reject

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Rejection Procedures Order.




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800       Filed 11/16/18 Entered 11/16/18 17:21:05            Main Document
                                                  Pg 18 of 20



certain unexpired leases identified on Exhibit 1 hereto (“Leases”) and to abandon any property

remaining at the leased premises on the Rejection Date of the applicable Leases that the Debtors

determine is too difficult to remove or expensive to store, such that the economic benefits of

removing or storing such remaining property would by outweighed by the attendant costs in

accordance with the terms of the Rejection Procedures Order, and such notice having been

adequate and appropriate under the circumstances; and it appearing that no other or further notice

need be provided; and no timely objections having been filed to the Rejection Notice; and the

Court having found and determined that the relief requested is in the best interests of the

Debtors, their estates, their creditors, and all parties in interest, and after due deliberation and

sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.          The Leases are hereby rejected as set forth herein, effective as of the later

 of (i) service and filing of the Rejection Notice and (ii) the date the Debtors have surrendered

 the premises to the Landlord via the delivery of the keys, key codes, and alarm codes to the

 premises, as applicable, to the Landlord, or, if not delivering such keys or codes, providing

 notice that the Landlord may re-let the premises, as such estimated dates are set forth on Exhibit

 1 (the “Rejection Date”).

                   2.          Any and all personal property remaining at the leased premises as of the

 applicable Rejection Date shall be deemed abandoned upon the Rejection Date without further

 notice or order of the Court, free and clear of all liens, claims, interests, or other encumbrances.

                   3.          With respect to any assets abandoned at one of the Debtors’ leased

 properties, the applicable Landlord or other designee shall be free, notwithstanding the

 automatic stay, to dispose of such property without liability to any party (including any third




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800      Filed 11/16/18 Entered 11/16/18 17:21:05           Main Document
                                                 Pg 19 of 20



 parties) and without further notice or order of the Court; and the applicable Landlord’s rights, if

 any, to file a claim for the costs of disposal of such property are fully reserved, as are the rights

 of any party in interest to object to such claims.

                   4.          If any affected non-Debtor party (each, a “Counterparty”) to a Lease

 asserts a claim against the Debtors arising from the rejection of the Lease, the Counterparty

 shall submit a proof of claim by the later of (i) the deadline to file general unsecured proofs of

 claim (the “Bar Date”) fixed by the Court; and (ii) thirty (30) days after the entry of this Order.

 If a Counterparty does not timely file a proof of claim in accordance with the terms of this

 Order, the Counterparty shall forever be barred from asserting a claim arising from the rejection

 of their Lease, absent further order of this Court to the contrary.

                   5.          Nothing contained in this Order is intended to be or shall be construed as

 (i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

 or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

 claim against the Debtors; (iii) a waiver of any claims or causes of action that may exist against

 any creditor or interest holder; or (iv) an approval, assumption, or adoption, of any agreement,

 contract, lease, program, or policy between the Debtors and any third party under section 365 of

 the Bankruptcy Code.

                   6.          Notwithstanding entry of this Order, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim held by, any party.

                   7.          The Debtors are authorized to take all action necessary to effectuate the

 relief granted in this Order.




WEIL:\96769050\12\73217.0004
18-23538-rdd            Doc 800       Filed 11/16/18 Entered 11/16/18 17:21:05            Main Document
                                                  Pg 20 of 20



                   8.          The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: November 16, 2018
       White Plains, New York
                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




WEIL:\96769050\12\73217.0004
